Title: Notes on Jeffersons Tripoli Message, November 1807
From: Jefferson, Thomas
To: 



ca. 15 November 1807

There appears only in a journalized acct. of the transactions by Mr. Lear a passage under date of June 3, intimating that he sd. be disposed to give time rather than suffer the business to be broken off, & our countrymen left in slavery, with a succeeding intimation that he had consented to the condition, of allowing time for the delivery of the family of the Ex Bashaw.  This consent however not appearing in the article of public Treaty on that subject, Mr. Davis was directed to insist on its execution.  An extract &c; unless indeed he should have in communication unguardedly relied on the above information that he had been led by a humane regard to our Citizens in Captivity to consent to a suspension of the 3d. delivery of the Ex. B’s family, as sufficient notice of a mutual understanding that the delivery was not immediately demandable under the Treaty.
The date of Lear’s letter on July 5. and the minute acct. of the Treaty the sole & professed subject of it, make it impossible that he could have omitted the notice of his declaration there, and have communicated in any other letter; especially as there appears no chasm in his correspondence.  Will it not be better then not to presume a miscarriage, particularly in such strong terms.  I am persuaded that the importance of the communication was lost in the magnitude of the general object as viewed by Lear, and that he did no more than what appears in his Journal.
In place of what is between () something like the following is suggested.
"How it has happened that the Declaration of June 5, has never before come to our knowledge, can not with certainty be said.  But whether there has been a miscarriage of it, on the way , or a failure of the ordinary attention and correctness of that Functionary in making his communications I have thought it due to the Senate &c.
